Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 14, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  128355(24)                                                                                          Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  MARK P. JAMES,                                                                                      Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices
  and
  AUTO-OWNERS INSURANCE COMPANY,
          Intervening Plaintiff-Appellee
                                                                   SC: 128355
  v                                                                COA: 257993
                                                                   WCAC: 04-000002
  AUTO LAB DIAGNOSTICS & TUNE UP
  CENTERS and FARMERS INSURANCE
  EXCHANGE,
            Defendants-Appellants,
  and

  SECOND INJURY FUND, PERMANENT &
  TOTAL DISABILITY PROVISIONS,
             Defendant-Appellee.
  ________________________________________

         On order of the Chief Justice, the motion by Liberty Mutual Insurance Company
  for leave to file a brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 14, 2005                   _________________________________________
                                                                              Clerk